Citation Nr: 0740496	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-34 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a jaw disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1973 and from December 1974 to February 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current jaw disability is due 
to his in-service 1976 dental surgery.  The veteran stated 
that during a wisdom tooth extraction in 1976, the surgeon 
hit a nerve in his jaw.  Service medical records document 
that the veteran had a substantial amount of dental treatment 
in service which included dental surgery in 1976.  Currently, 
the veteran experiences pain in his jaw with loss of 
sensation.  In the interest of giving the veteran's claim 
every consideration, the Board believes that an appropriate 
VA examination would be of substantial value in considering 
this case.  

Also, while this case is in remand status, the RO or the 
Appeals Management Center (AMC) should provide the veteran 
with all required notice in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and notice that he 
should submit any pertinent evidence in his possession.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claim 
must:

(a) inform the claimant about the 
information and evidence not of 
record that is necessary to 
substantiate the claim for the 
benefit sought; 
(b) inform the claimant about the 
information and evidence that VA 
will seek to provide; 
(c) inform the claimant about the 
information and evidence the 
claimant is expected to provide; and
(d) request that the claimant 
provide any evidence in the 
claimant's possession that pertains 
to the claim.

The AMC/RO should specifically advise the 
veteran to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to his claim from all 
time periods.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist at the Austin VAMC to 
determine the nature and etiology of any 
current chronic diseases or disability of 
the jaw.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:

 a) Please clearly identify all 
pathology affecting the veteran's 
jaw.

 b) Please provide an opinion as to 
whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any present jaw 
pathology is the residual of the 
inservice dental surgery or is 
otherwise related to the veteran's 
period of military service. In 
answering this question, please 
explain the medical rationale for 
any conclusions and discuss any 
relevant service and post-service 
medical records.  

3.  After completion of the above and any 
other development the RO deems necessary, 
the RO should review the expanded record 
and adjudicate the veteran's claims which 
remain on appeal.  If the determination 
of any claim remains unfavorable to the 
veteran, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



